Per Curiam,
We agree with the learned judge of the court below that the affidavit of defence was insufficient. The policy of insurance in question was taken out on the life of Margaret Brennan. The insurance company defends upon the ground that the policy was issued and delivered to Catharine Lamb, who took it, and paid all the premiums on it which were paid, as beneficiary, and that the.said Catharine Lamb had no insurable interest in the life of Margaret Brennan, being neither a creditor nor a relation. There would have been more force in this defence if the suit had been brought by Catharine Lamb. It .was brought, however, by the administrator of the estate of Margaret Brennan, *201and we have been furnished with no sufficient reason why he may not recover.
We do not attach importance to the further objection that no exceptions to the affidavit were filed in the court below. That court is the best judge of its own rules, and we would not interfere with its construction of them, unless for palpable abuse. We do not find such in this case.
Judgment affirmed.